Exhibit 10.2

 

  

LOGO [g27130ex10_2pg001.jpg]

 

  INTERNATIONAL PLACE III

  6400 POPLAR AVENUE

  MEMPHIS, TN 38197

February 19, 2010

Mr. Michael J. Balduino

Dear Mike:

This letter confirms that you are prepared to assist International Paper Company
(hereinafter “IPC”) on matters related to strategy and transition planning for
the Consumer Packaging businesses (hereinafter “Consulting Services”) in
accordance with the following terms and conditions:

 

1. This Agreement begins on March 1, 2010 and expires on May 31, 2010 (the
“Term”).

 

2. As a fee for the Consulting Services hereunder, IPC agrees to pay you $15,000
per month. IPC will reimburse you for reasonable travel expenses incurred,
including food, transportation and lodging arising out of, and in connection
with, the Consulting Services, provided you submit receipts in verification of
such expenses.

 

3. It is understood and agreed that you will personally perform your services
and that you will do so as an independent contractor and not as an employee or
agent of IPC. Accordingly, you are not authorized to commit IPC to any
contractual arrangement with any third party nor will your acts of commission or
omission be deemed the acts of IPC for any purpose whatsoever. Further, you will
not be carried on IPC’s payroll as a salaried employee, and you will not be
entitled to participate in any group insurance plan, or other fringe benefits
that are provided to IPC employees, or to a contribution by IPC on your behalf
for Social Security, except as may otherwise be due and payable to you in
connection with services to IPC you rendered as an employee prior to and
separate from execution of this Agreement. You may not delegate your duties
under this Agreement without the express prior written consent of IPC.

 

4. You warrant that you have full and complete rights to enter into this
Agreement, that you are under no obligation to any present or former employer or
other third party which would conflict with any part of this Agreement, and that
you will assume no such obligation during the term of this Agreement. In
performing the services contemplated hereunder, you warrant that you will not
disclose to IPC any information which you are not legally free to disclose or
for which you are under an obligation of confidentiality to any third party.



--------------------------------------------------------------------------------

5. You agree to perform the duties that may reasonably be assigned to you
hereunder to the best of your ability, experience and talents.

 

6. You will make and submit such oral and/or written reports and furnish such
data and information regarding the details of matters arising in connection with
the Consulting Services to IPC, as IPC may from time to time require. In this
connection, at IPC’s request, you will:

 

  a. make periodic oral reports;

 

  b. discuss with IPC’s representatives, on an informal basis, any tentative or
preliminary conclusions or recommendations;

 

  c. submit to IPC drafts of proposed final conclusions and recommendations;

 

  d. prepare a formal report or opinion; and,

 

  e. deliver promptly to IPC all work performed under this Agreement and, upon
expiration or termination of this Agreement, deliver promptly to IPC any
remaining completed or uncompleted work under this Agreement, together with all
documents, data, and confidential information belonging to IPC.

 

7. Without limitation, any know-how, inventions, data, sketches, drawings,
notebook and work sheet entries, whether or not of a technical, operational, or
economic nature, and any United States and foreign patent applications directed
thereto, which is conceived or developed by you solely, or jointly with an IPC
employee, and arising out of the Consulting Services will be the sole property
of IPC, and you will perform such acts and execute such papers as are reasonably
necessary to perfect IPC’s title therein. It is also agreed that any and all
written materials (including without limitation all sketches, drawings,
blueprints, reports and memoranda) which you prepare pursuant to this Agreement,
or anything produced by you in the performance of the Consulting Services will
be the sole, exclusive and entire property of IPC. As to any such materials
subject to the protection of the Copyright Act of 1976, all rights to copyright
and reproduction will be the property of IPC and you agree to execute any papers
necessary to perfect title and copyright in IPC. If you produce anything for IPC
in which you or third parties have or claim rights you will promptly notify IPC
of the subject matter and the claimed ownership.

 

8.

It is understood and agreed that you will maintain all information about any
matter referred to in Paragraph 7 above and all other information which IPC may
supply to you whether transmitted or conveyed orally, in writing, in the form of
drawings, or whether perceived or observed by you in connection with rendering
the Consulting Services, as the strictly secret and confidential



--------------------------------------------------------------------------------

  intellectual property of IPC (hereinafter “Intellectual Property”), and you
further agree:

 

  a. not to make any use whatsoever of such Intellectual Property, except in the
performance of your duties under this Agreement, and, accordingly, without
limiting the generality of the foregoing, not to use such Intellectual Property
in connection with any work performed by you for yourself or any third party;

 

  b. not to reveal to any third party any such Intellectual Property whether
supplied to you by IPC or originated wholly or partially by you during the life
of this Agreement; and,

 

  c. that any such Intellectual Property submitted to you by IPC in tangible
form, such as drawings, sketches, reports, etc., and any copies thereof, will be
returned to IPC upon completion of the Consulting Services.

The sole and only exception to the foregoing obligations of secrecy and
confidentiality with respect to Intellectual Property will be any of the
Intellectual Property which:

 

  a. is, or hereafter becomes, generally available to the public through, but
not limited to, such means as a widely disseminated publication such as patent,
and such availability to the public is not as a result of a breach of any
provision hereof;

 

  b. is known by you prior to the date of this Agreement or any other agreement
with IPC, as can be evidenced by your written records;

 

  c. as can be evidenced by your written records; is received by you from a
third party, and such third party is not under a direct or indirect obligation
of secrecy to IPC; or,

 

  d. is released from such obligations of secrecy and confidentiality with the
prior written approval of an authorized representative of IPC.

 

9. You agree that the payment provided for in Paragraph 2 above is full and
complete compensation for all obligations undertaken hereunder, any prior
obligations that survive this Agreement, and for all inventions, improvements,
and rights to patents, copyrights, and trade secrets assigned to IPC under this
Agreement.

 

10. Either party has the right to terminate this Agreement with thirty (30) days
prior written notice. The Agreement will automatically terminate in the event
you personally are no longer able to perform the duties hereunder.



--------------------------------------------------------------------------------

11. All notices, submissions and other communications provided for or permitted
hereunder will be in writing and will be made by hand delivery, express courier,
or first class mail, addressed as follows:

 

If to you:

Michael J. Balduino

    

If to International Paper:

Maura A. Smith, SVP and General Counsel

6400 Poplar Avenue

Memphis, TN 38197

 

    

 

    

 

12. The Parties acknowledge that they were entitled to separate counsel for
purposes of reviewing this Agreement, and they have either employed such counsel
or voluntarily waived their right to consult with counsel.

 

13. This is the complete agreement of the parties and it supersedes any
agreement made prior to this Agreement, with the exception of the
(i) Non-Competition Agreement, (ii) Non-Solicitation Agreement; (iii) Employee
Agreement Concerning Inventions, Intellectual Property, Confidential Information
and Conflict of Interest; and/or (iv) Assignment of Invention and of Letters
Patent agreement(s), currently in effect and previously executed by you, which
will continue in full force and effect.

 

14. This Agreement is of a personal nature and may not be assigned.

 

15. The parties hereby expressly acknowledge and agree that this Agreement is
entered into in the State of Tennessee and, to the extent permitted by law, will
be construed, interpreted and enforced in accordance with the laws of the State
of Tennessee, U.S.A.

 

16. Any provision hereof prohibited or unenforceable under any applicable law of
any jurisdiction will, as to such jurisdiction, be ineffective without affecting
any other provision of this Agreement. To the full extent, however, that the
provisions of such applicable law may be waived, they are hereby waived to the
end that this Agreement be deemed to be a valid and binding agreement
enforceable in accordance with its terms.

 

17. Except for your obligations set forth in Paragraphs 6, 7, 8 and 9 above, and
the (i) Non-Competition Agreement, (ii) Non-Solicitation Agreement;
(iii) Employee Agreement Concerning Inventions, Intellectual Property,
Confidential Information and Conflict of Interest; and/or (iv) Assignment of
Invention and of Letters Patent agreement(s), all of which will survive
termination of this Agreement, there will be no further obligations between the
parties hereto upon termination of this Agreement.



--------------------------------------------------------------------------------

If the foregoing is acceptable to you, please indicate by signing below and
returning to Mr. Paul Karre, Senior Vice President, 6400 Poplar Avenue, Memphis,
TN 38197.

 

  INTERNATIONAL PAPER COMPANY By:  

/s/ Tom Kadien

Name:  

Tom Kadien

Title:  

Senior Vice President, Consumer

Packaging and IP Asia

By:  

/s/ Paul J. Karre

Name:  

Paul J. Karre

Title:  

Senior Vice President, Human

Resources & Communications

AGREED TO AND ACCEPTED BY:

 

 

/s/ Michael J. Balduino

Name:  

MICHAEL J. BALDUINO

Date:  

2/22/2010